DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/543,498 originally filed on August 16, 2019. Claims 1-7 are presented for examination. Claims 1, 3, and 5 are independent.

Claim Objections
Claims 5-7 are objected to because of the following informalities: typographical errors.
Claim 5 recites the limitation “using a firearm training device to perform an excercise.” The Examiner reasonably believes this is a typographical error and should be corrected to “using a firearm training device to perform an exercise.” Appropriate correction is required. 
Dependent claims 6 and 7 are also objected to based on their dependencies to claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muscle Mount (Non-Patent Literature: https://web.archive.org/web/20180324104745/http://musclemount.com/, see PTO-892 for full citation).
Regarding claim 3, Muscle Mount discloses a firearm training device comprising: 
a body member having a grip, a muzzle end and a butt stock end (see Muscle Mount page 1, showing a person holding a rifle with a grip, a muzzle end, and a butt stock end); 
the body member having a transverse aperture adjacent the muzzle end of the body member (see Muscle Mount page 1, showing a transverse aperture adjacent the muzzle end of the body member); 
and a stretchable loop member disposed through the transverse aperture and connected to the body member (see Muscle Mount page 1, showing a stretchable resistance band attached to the body member through the transverse aperture).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Muscle Mount.
Regarding claim 1, Muscle Mount discloses a firearm training device comprising: 
a body member having a barrel section and a grip (see Muscle Mount page 4, showing a “SIRT Glock” training pistol having a barrel section and a grip); 
the barrel section having a muzzle end and a rear end (see Muscle Mount page 4, showing a “SIRT Glock” training pistol with the barrel section having a muzzle end and a rear end); 
… ; and 
a stretchable loop member disposed through the transverse aperture and connected to the body member (see Muscle Mount page 3, second image, “2. Attach a Bodylastics® resistance band to the Muscle MountTM.”).
Muscle Mount does not disclose every limitation of the barrel section having a transverse aperture adjacent the rear end of the barrel section. Muscle Mount page 3 does disclose a transverse aperture, but it is adjacent the muzzle end of the barrel section instead of the rear end of the barrel section as recited in the instant claims. The positioning of the transverse aperture is largely dependent upon the originating location of the exercise band and the type of exercises performed by the user. The Applicant’s placement of the transverse aperture is an obvious design choice. Applicant has not disclosed that the particular positioning of the transverse aperture solves any stated problem or is for any particular purpose. Moreover, it appears that depending upon the originating location of the exercise band and the type of exercises to be performed, the possible locations for the transverse aperture are extremely limited. Therefore, it would have been prima facie obvious to modify Muscle Mount to obtain the device as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Muscle Mount.
Regarding claim 2, Muscle Mount discloses that the body member is in the shape of a hand gun (see Muscle Mount page 4, showing SIRT Glock and Blue GunsTM hand guns).
Regarding claim 4, Muscle Mount discloses that the body member is in the shape of a rifle (see Muscle Mount (see Muscle Mount page 1, showing a body member in the shape of a rifle, and “The patent pending MuscleMount™ is the world's first functional firearm fitness device that allows the user to strengthen the specific muscles used to stabilize both hand-guns and long guns.”).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Muscle Mount and Bionic Body Workout Bar (Non-Patent Literature: https://www.amazon.com/Bionic-Body-Strength-Training-Exercise/dp/B00NPZ7G36, see PTO-892 for full citation).
Regarding claim 5, Muscle Mount discloses a method of performing an exercise to strengthen the ability of a person to grip a firearm comprising: 
using a firearm training device to perform an excercise, the firearm training device having a body member, a grip, and a stretchable loop exercise band connected to the body member (see Muscle Mount page 3, images at the top of the page, “4. Begin Workout!”); 
…
the person gripping the grip of the firearm training device with at least one hand (see Muscle Mount page 3, image for step 4); and 
the person using the firearm training device to perform an exercise (see Muscle Mount page 3, image for step 4, showing person performing an exercise with the firearm training device).
Muscle Mount does not explicitly teach positioning the stretchable loop exercise band around a person's torso.
However, Bionic Body Workout Bar discloses positioning the stretchable loop exercise band around a person's torso (see Bionic Body Workout Bar page 1, showing a person using an exercise bar attached to a stretchable loop exercise band positioned around the person’s torso).
Bionic Body Workout Bar is analogous to Muscle Mount, as both are drawn to the art of exercise equipment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Muscle Mount, to include positioning the stretchable loop exercise band around a person's torso, as taught by Bionic Body Workout Bar, because it would be a simple substitution of one known element (exercise bar) for another (gun prop) to obtain predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6, Muscle Mount and Bionic Body Workout Bar discloses that the body member is in the shape of one of a hand gun and a rifle (see Muscle Mount pages 1 and 3, showing rifle and hand gun, respectively).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muscle Mount, Bionic Body Workout Bar, and Stew Smith (Non-Patent Literature: https://www.youtube.com/watch?v=G_skDh1IPVw, see PTO-892 for full citation).
Regarding claim 7, Muscle Mount and Bionic Body Workout Bar does not explicitly teach that the person moves the firearm training device from a first position in which the person's arms are bent with elbows adjacent the person's torso and the stretchable loop exercise band is in a slack position, to a second position in which the person's arms are straight and held away from the person's torso with the stretchable loop exercise band in a stretched position.
However, Stew Smith discloses that the person moves the firearm training device from a first position in which the person's arms are bent with elbows adjacent the person's torso and the stretchable loop exercise band is in a slack position, to a second position in which the person's arms are straight and held away from the person's torso with the stretchable loop exercise band in a stretched position (see Stew Smith page 1, showing the first position; see also Stew Smith page 2, showing the second position).
Stew Smith is analogous to Muscle Mount and Bionic Body Workout Bar, as both are drawn to the art of exercise equipment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Muscle Mount and Bionic Body Workout Bar, to include that the person moves the firearm training device from a first position in which the person's arms are bent with elbows adjacent the person's torso and the stretchable loop exercise band is in a slack position, to a second position in which the person's arms are straight and held away from the person's torso with the stretchable loop exercise band in a stretched position, as taught by Stew Smith, since the video shows a person demonstrating the invention disclosed by Muscle Mount. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sands (US 2004/0083637) Fifle/gun steady shot sling and method of use of same
Shenkin (US 8,801,583) Systems and methods for an exercise mechanism
Schwendemann et al. (US 2018/0142982) Weighted replica firearm
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715